DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP 2.0 Pilot Request

	Applicant’s amendments supplied in Remarks dated 10/4/2021 after Final Rejection dated 6/2/2021 cannot be entered because they do not overcome each of the applied rejections presented in the Final OA.  Response to each of Applicant’s Remarks is included and detailed below.

Response to Arguments

Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 

Argument: Applicant argues that Cohen (US 10254499) cannot be utilized to reject the amended claim under 35 U.S.C. 102 anticipation because each element of the claim under consideration is not disclosed by Cohen.  Pp. 11-12.

This is not found persuasive because the limitations regarding the article worked upon and/or manners of operating the claimed structures do not get full patentable weight in an apparatus claim so long as the apparatus of the cited prior art reference is capable of 
While Cohen doesn’t expressly disclose a cryogenically frozen and ground conductive TPU filament in an additive manufacturing apparatus, most any extruder is configured for and capable of processing such an additive.  A generic extruder is interpreted by Examiner as capable of processing TPU filaments including cryogenically frozen and ground TPU filaments.  
If Applicant still considers the extruder to be the inventive concept, please consider further amendment of the structure of the extruder that permits it to especially process cryogenically frozen and ground conductive TPU filaments and providing evidence that not all extruders can process cryogenically frozen and ground TPU even crudely.  

Argument:  Applicant argues that the specification lists specific 3D printing input parameters not present in the cited prior art reference Cohen. Furthermore, that the variables of Cohen teach away from the recited method steps practiced by the apparatus. Pp. 11, 2nd half of page to pp. 12 middle of the page.

This is not found persuasive because while Applicant may consider that the claims are narrower than the broadest reasonable interpretation by reading in limitations from the specification, Examiner must accord the claimed subject matter the broadest reasonable interpretation in light of the specification rather than in accordance with the specification.  The 3D printed input parameters are not associated with a structure invoked under 35 U.S.C. 112(f) and therefore cannot be “read in” from the specification.
Furthermore, Cohen’s feedback loop, flow rate and filament diameter appear to be exactly what is intended by the claimed “3D printing input parameters”.  The controller would not 

Argument:  Applicant argues that the Cohen reference does not teach the identical invention in as complete detail as recited in amended claim 1, and reference Cohen by itself cannot support a rejection of claim 1 under 35 U.S.C. 102. Pp. 14.

This is not found persuasive because of the limited patentable weight accorded to the article worked upon and the manner of operating the claimed apparatus.  Applicant cannot get patentable weight for the method in an apparatus for processing a specific material.  The apparatus of the cited prior art Cohen is capable of processing cryogenically frozen and ground TPU, and when processing such material, would alter the feed rate and flow rate to maintain a constant flow rate of the extruder which reads on the recited generic functions of the controller.  The apparatus of the cited prior art while intended to perform a particular function and on a particular material, cannot be accorded patentable weight for the article worked upon and the manner of operating on such material when Cohen is capable of doing operating in a manner that reads on the broadest reasonable interpretation of “3D printing input parameters” and “determine an extruder 3D printing setting based on the predetermined ratio prior to initiating a 3D printing”.

In response to applicant’s argument that Cohen does not teach printing a sensor in its apparatus or method, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2144.07, MPEP 2115, MPEP 2114, and MPEP 2103 regarding the obviousness of the materials or articles worked upon by the apparatus and the intended use of such products. 

Argument: Applicant argues that the Final Rejection OA dated 6/2/2021 improperly applied inherency in forming a rejection under 35 U.S.C. 102 regarding claim 2 and that the object formed by Cohen cannot be a sensor.  Pp. 14.

This is not found persuasive because the issue at hand is not inherency but broadest reasonable interpretation.  The broadest reasonable interpretation of a “3D printing setting” and “3D printing input parameters” is much broader than Applicant is interpreting and Examiner is interpreting as the broadest reasonable interpretation rather than Applicant’s overly narrow interpretation.
A 3D printing setting can be feed rate and/or flow rate. 
The 3D printing input parameters correspond to sensor data stored in the controller/processing circuitry and how to adjust the feed rate in response to the measured sensor data in the feedback/control loop.
Examiner did not rely on inherency insomuch as interpreting that the apparatus would necessarily perform the broadest reasonable interpretation of the recited functions (adjusting 3D 
That the article manufactured by the additive manufacturing apparatus is a sensor is an intended use or manner of operating the article worked upon and not the apparatus itself.  That the object manufactured has a certain properties (Young’s modulus, elasticity, electrical conductivity, or other properties) when exposed to certain conditions gets limited patentable weight in an apparatus claim or even a method claim.  Nearly any object formed by the additive manufacturing apparatus can be utilized as a sensor.  Simply because a cube printed by the additive manufacturing apparatus deforms/deflects under a certain load is indicative of the order of magnitude of that stress/strain.  Thereby, it is sensing the properties of the load and satisfies the broadest reasonable interpretation of a sensor.  The Cohen reference does not disclose printing a cube for that purpose, however, Examiner cannot give patentable weight for the generically programmed processor/circuity in an apparatus claim.  If there is specific programming/circuitry that Applicant wants patentable weight for in the apparatus/method, then Applicant would typically need to argue that such controller/circuitry elements should be invoked under 35 U.S.C. 112(f).  That has not occurred and there does not appear to be sufficient written description and scope of enablement in Applicant’s specification for such amendments to the claimed subject matter and/or invocation of 35 U.S.C. 112(f) for the controller/processor/circuitry.  See MPEP sections 2114, 2161.01, 2181, 2185, and 2106.05(a). 
Both the 3D printing setting and the 3D printing input parameters are manners of operating or intended uses of the apparatus that do not in the generic form as recited in independent claim 1 get full patentable weight.  If Applicant’s invention is in a novel and/or unobvious controller for an additive manufacturing apparatus, then Applicant must demonstrate novelty and/or unobvious differences from the apparatus as claimed and the apparatus of the cited prior art.  This demonstration of differences between the controller has simply not occurred.  The controller is a generic controller performing generic feedback loop functions and 
See further MPEP 2184 regarding whether an Applicant has met the burden of proving nonequivalence after a prima facie case is made.  Applicant has NOT provided to the public adequate notice to the public as to a claim’s true scope.
Therefore, Applicant’s arguments are not found persuasive.

Argument:  Applicant argues that printers may be controlled by external processors. Pp. 13.

It is not clear from Applicant’s Remarks where the processor is located as pertains to the patentable weight of said controller in an apparatus claim.

Argument: Applicant argues that one of ordinary skill in the art would not interpret a printer controller as necessarily disclosing a processor.  Pp. 13.

This is not found persuasive because the controller includes a processor and a non-transitory computer-readable medium with any instructions thereupon.
Examiner has interpreted that the printer controller, which controls the operation of the printer structures, performs basic calculations and drives motors and other structures based on instructions received from the user input.  Therefore, it reads on a processor and circuity/non-transitory computer-readable medium under the broadest reasonable interpretation standard.

Argument:  Applicant argues that to serve as an anticipation when a reference is silent about an inherent characteristic, the gap in the reference may be filled with recourse to extrinsic evidence.  But, such evidence must make clear that “the missing descriptive matter is necessarily present in the thing described in the reference and that it would be so recognized by person of ordinary skill.”  That the Final Rejection OA has not provided extrinsic evidence to show that “a memory to store a plurality of 3D printing input parameters for each of a plurality of a 3D printed sensors” and “a processing circuitry” recited in independent claim 1 is necessarily present in Cohen. Pp. 15-17.

This is not found persuasive because any object formed/printed by the apparatus of the cited prior art can be utilized as an intended use of the article worked upon as a sensor.  
A sensor is defined in the dictionary as:
“a device which detects or measures a physical property and records, indicates, or otherwise responds to it”.
That said sensor deforms a certain amount under a certain stress/pressure is indicative of that stress/pressure is given by the fundamentals of materials science.  That it conducts electricity to a certain degree when interfacing with a voltage potential is determinable by a ammeter/voltmeter.  In such circumstances, the object formed by the apparatus is a sensor.  That it is a sensor with a certain sensitivity or other construction properties need not be present in Cohen to anticipate and/or render obvious the claimed structures of the apparatus as recited in independent claim 1.
None of the properties of the article worked upon/object need be stored in the controller (i.e. Young’s modulus) in order for the apparatus to be anticipated by the Cohen reference.  
Moreover, such properties need not be in Cohen for the apparatus of Cohen to read on the recited “3D printing input parameters” and “3D printing settings”.  One of ordinary skill in the art would understand from the disclosure of Cohen that there is information stored on the controller for inter-relating sensed property information to data stored on the controller in use of the disclosed feedback control loop to alter feed rate to maintain approximately constant flow rate.


Argument:  Applicant argues that amendments to the claimed subject matter overcome Examiner’s claim interpretation for dependent claims 2, 15 and 20.  Pp. 14.

This is not found persuasive because Applicant’s Remarks are subject to further search and consideration and have NOT been in fact entered because they require additional search and consideration outside of the scope of the AFCP 2.0 Pilot program and do not materially simplify the issues for Appeal.

Argument:  Applicant argues regarding claims 8-13, 25 that the reference or references when combined must teach of suggest all of the claim elements and that claims 8-13 are rejected solely in view of Cohen.  Applicant argues that since not all of the claim elements are present in Cohen, a rejection under 35 U.S.C. 103 is not appropriate. Pp. 15.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Argument: Applicant argues that the rejections in view of 35 U.S.C. 103 in view of Gallant for claims 19 and its dependents are deficient. Pp. 16.

Therefore, Applicant’s remarks are not found persuasive.

Argument:  Applicant argues that Examiner is taking Official Notice in rejecting the missing claim elements in the rejections of claims 8-13, 25.  Pp. 16-17.


It is not clear which aspects of the claims 8-13, 25 are not present in Cohen and which elements Examiner allegedly took Official Notice regarding.
Therefore, Applicant’s remarks are not found persuasive.

Argument: Applicant argues regarding independent claim 14 that the Ammi and Hsu references are in different fields of endeavor.  Pp. 15-16.

This is not found persuasive because Ammi and Hsu are reasonably pertinent to the problem Applicant was trying to solve regarding TPU processing.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ammi and Hsu are reasonably pertinent to the problem Applicant was trying to solve regarding TPU processing and additively manufactured objects of Ammi are capable of being recycled in the method of Hsu absent evidence to the contrary.
In response to applicant's argument that Ammi/Hsu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 Ammi discloses an additive manufacturing method which utilizes TPU and Hsu is reasonably pertinent to Ammi because it also processes TPU.
Therefore, Applicant’s argument is not found persuasive.
Additionally, during the additional search and consideration time of the AFCP 2.0 Pilot program, a reference closer to Ammi was found.  See Barich (US 7514497) which is in the same field of endeavor of additive manufacturing and teaches the use of cryogenically frozen and ground TPU (see abs, col. 6, ll. 10-11).

Argument:  Applicant argues regarding claim 19 that Gallant cannot render obvious the claimed subject matter because not all of the claimed features are recited in Gallant.  Applicant argues that Examiner utilized Official Notice to reject the claim(s).  Pp. 16-17.

This is not found persuasive because Examiner does not consider that Applicant’s claim improves the functioning of a generic computer.  Applicant appears to be attempting to get method patentable weight in an apparatus claim.  It is unclear from Applicant’s remarks what structure of the controller or programming of the controller is not present in the cited prior art reference Gallant.
Examiner took that position that the TPU content cannot be considered critical because there is nothing of record to demonstrate that the TPU content in the filament is critical in affecting any of the properties of the object formed.  Examiner showed that the TPU content in the filament is an art-recognized variable for modification before the effective filing date.  See MPEP 716.01 and 716.02 regarding the objective evidence of non-obviousness and unexpected results.
This is further not found persuasive because Examiner never took Official Notice.

Argument:  Applicant argues that the disclosure of Cohen cannot render obvious claims 8-13, 25 because the diameter of the nozzle was not recognized as a variable for modification by Cohen.  Pp. 16.

This is not found persuasive because Cohen expressly recognizes that the diameter of the nozzle outlet can vary (see cited portions of Cohen, namely col. 23, ll. 12-27 and col. 25, ll. 52-67), it was an art-recognized variable for modification by one of ordinary skill in the art before the effective filing date, and Applicant has not established the criticality of differences between an apparatus with such filament/nozzle diameters and one with smaller or larger diameters than claimed.

Argument: Applicant argues that the pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  Pp. 16.

This is not found persuasive because it is unclear which claims are not apparent from the rejection presented in the Final OA and whether Applicant wished for Examiner to state the apparent relevance of Cohen to each of claims 8-13 and 25 or if there are certain claims which are more or less apparent how Cohen is pertinent.  Nonetheless, Examiner notes that the Markush groupings of claim limitations on claims 8-13, 25 requires that only a single limitation be present to be rejected under 35 U.S.C. 102 or 103.  As the claims are presently rejected under 35 U.S.C. 103, the claimed subject matter is rejected as having an optimized nozzle diameter which appears in each of claims 8-13 and 25.  This is the way that Examiner has construed and rejected the noted claims.

Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712